Citation Nr: 9932535	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-40 181	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to a compensable rating for a right shoulder 
disorder.

5.  Entitlement to a compensable rating for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
December 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the RO which denied service connection for 
migraine headaches, a back disorder, and a left elbow 
disorder.  The appeal also arises from the RO's denial of 
compensable ratings for a right shoulder disorder and for a 
left ankle disorder.

During a February 1996 RO hearing, the veteran raised the 
issue of service connection for a right elbow disorder.  Such 
issue is referred to the RO for appropriate action.

The veteran appealed a claim of service connection for a 
right eye disorder.  The claim was granted by the RO hearing 
officer in July 1996.  Thus, the issue is not before the 
Board.

The veteran failed to report for a Travel Board hearing in 
April 1999.





FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims of service connection for migraine 
headaches, a back disorder, and a left elbow disorder.

2.  The veteran's right shoulder disability is manifested by 
degenerative joint disease with slight limitation of motion.

3.  The veteran's left ankle disability is manifested by 
degenerative joint disease and minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The claims of service connection for migraine headaches, 
a back disorder, and a left elbow disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 10 percent rating for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5201 (1999).

3.  The criteria for a 10 percent rating for a left ankle 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
November 1979 to December 1983.  

His service medical records show that between 1980 and 1983, 
he was treated on multiple occasions for right shoulder and 
left ankle pain.  The right shoulder diagnoses during this 
time varied and included acromioclavicular separation, post-
traumatic arthritis, possible impingement syndrome, and 
tendinitis.  The left ankle diagnoses during this time also 
varied and included ankle sprain and arthritis.  The records, 
including reports of X-rays and bone scans in 1983, contain 
conflicting information as to whether there was arthritis of 
the right shoulder and left ankle.  

With regard to other conditions, the veteran's service 
medical records show that in June and July 1980, he 
complained of headaches which were described as a throbbing 
pain behind the right eye.  In October 1981, he complained of 
headaches associated with a "ground shock" to the right 
eye.  In May 1982, he was found to have headaches which were 
related to a nasal allergy.  In June 1982, he sustained a 
wound injury to the right elbow when he fell off his cycle.  
The service records are negative for any finding of a left 
elbow injury or disorder.  In September 1982, he injured his 
back while exercising.  He was diagnosed as having a lumbar 
strain.  X-rays of the lumbosacral spine were normal.  He 
received follow-up treatment for a short time following the 
initial injury.  Thereafter, the records are negative for any 
further back complaints or diagnosis.  

The November 1983 service separation examination was negative 
for any complaints, findings, or diagnosis of headaches, a 
back disorder, or a left elbow disorder.  Although the 
veteran related on discharge examination he was being treated 
for numerous orthopedic injuries, on physical examination he 
was noted to have a normal spine and musculoskeletal system.  
He was also noted to have normal neurologic and vascular 
systems.

The veteran was released from active duty in December 1983.  
In that same month he filed claims for service connectin for 
right shoulder and left ankle disorders.

On January 1984 VA examination, the veteran complained of 
pain of the right shoulder and left ankle.  He made no 
complaints regarding the back or left elbow.  In addition, he 
did not complain of having any headaches.  X-rays of the 
right shoulder showed no bone or joint abnormality, but there 
was evidence of soft tissue calcification.  X-rays of the 
left ankle showed a tiny bone ossicle by the medial 
malleolus, that might be the result of an old chip fracture; 
and the joint was otherwise normal.  The diagnoses were 
residual of injury to the right shoulder (right shoulder 
strain, bursitis of the right shoulder) and residual of 
injury (fracture) of the left ankle (strain).

In a March 1984 decision, the RO granted service connection 
and noncompensable ratings for residual injury of the left 
ankle with ankle strain, and for residual injury of the right 
shoulder with right shoulder strain and bursitis.  The 
noncompensable ratings have remained in effect to date.

In March 1985, the veteran presented for treatment with a 
history of carrying a door up stairs and having the door 
bounce off and strike him on the right forearm.  He stated 
that his arm was struck just above the right elbow.  Follow-
up records in 1985 and 1986 show both right shoulder and 
right elbow problems.

In an October 1990 letter, S. Manzoor Abidi, M.D. stated the 
veteran's symptom complex was quite consistent with the 
history of common migraines.

Reports from 1990 to 1992 show the veteran complained and was 
treated for headaches, including migraines.  In 1992, the 
record shows the veteran injured his right elbow at work.  

In an April 1992 letter, Rey D. Carlson, M.D. stated that the 
veteran had headaches which he suspected had a strong septal 
component.

In June 1992, the veteran underwent a septoplasty with 
bilateral endoscopic maxillary antrostomy and anterior 
ethmoidectomy.  The post-operative diagnosis was septal 
deviation and chronic sinusitis with associated headaches.

In December 1992, the veteran filed claims of service 
connection for migraine headaches, a back disorder, and a 
left elbow disorder.

A February 1993 private medical report reveals the veteran 
complained of headaches and low back pain.  The veteran 
reported his headaches and low back pain were the result of 
military activities.  The date of onset of his complaints 
were reported as 1989 to the present.  The diagnoses were 
migraine and lumbar plexus disorder.

During a February 1993 VA examination, the veteran reported 
he sustained a right eye injury in 1980 and that he developed 
recurrent headaches.  He stated he had recurrent, throbbing, 
right-sided headaches with occasional vomiting and blurred 
vision.  The diagnosis was migraine headaches.

On February 1993 VA orthopedic examination, the veteran 
related a medical history of injuring his back while he was 
lifting weights.  He stated he injured his right shoulder in 
service while playing football.  He reported he had 
arthroscopic surgery performed on the right shoulder and 
later had surgery for an impingement syndrome.  He claimed he 
had bursitis of the right shoulder.  He stated he had 
numbness and tingling of the right elbow which started while 
in service.  He reported spraining his left ankle in service.  
He related his left ankle only hurt every now and then.  
Physical examination of the right shoulder revealed he had 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.  There was no crepitance or tenderness.  
Examination of the left ankle was normal.  He had 
dorsiflexion of 15 degrees, plantar flexion to 30 degrees, 
inversion to 20 degrees, eversion to 15 degrees.  He had no 
swelling or warmth.  The examiner stated that X-ray studies 
of the right shoulder showed some linear calcium, and studies 
of the left ankle showed minimal degenerative joint disease.  
Studies of the lumbar spine revealed occult spinal bifida and 
studies of the left elbow were normal.

In December 1994, the RO denied service connection for 
migraine headaches, a back disorder, and a left elbow 
disorder.  The RO also denied compensable ratings for a right 
shoulder disorder and for a left ankle disorder.

In March 1995 notice of disagreement, the veteran stated he 
had migraines headaches which began after he was hit by 
lightning in the right eye.  He stated he incurred a severe 
back injury in service which did damage to L3.  He related he 
sustained a left elbow injury in service and acknowledge he 
sustained a right elbow injury after service.  He claimed he 
had diminished strength of his service-connected right 
shoulder disorder which resulted in functional impairment.  
He claimed his left ankle was very painful and had definite 
functional loss.  He stated he could not get out of bed some 
mornings because of extreme ankle pain.  He stated that he 
had to wear an ankle brace.

In a August 1995 report, Allan Cummings, M.D. related that 
MRI studies revealed disc herniation centrally at L5-S1 with 
associated degenerative disc changes.

Robert E. Lee, D.C., in an October 1995 letter stated that 
the veteran was treated for low back pain and migraine 
headaches.  He stated the veteran had been treated 
intermittently for the past 5 years.

In an October 1995 substantive appeal, the veteran reiterated 
his contentions regarding his claims of service connection 
and claims for increased ratings.

During a February 1996 RO hearing, the veteran testified he 
developed headaches subsequent to being exposed to lightening 
while in service.  He reported having headaches in service 
and stated that he was first diagnosed with migraine 
headaches after service.  The veteran testified he hurt his 
back in service while he was lifting weights.  He stated that 
he did not receive any further treatment after the initial 
injury but that he continued to have back pain.  He reported 
that approximately in 1985 he began seeing a chiropractor due 
to back pain.  He related he was informed in 1995 he had a 
herniated disc.  The veteran did not offer any testimony 
regarding a left elbow disability.  He stated that he was not 
currently receiving treatment for a right shoulder disorder.  
He indicated he was not currently in pain but that he would 
have pain and numbness if he were to use his arm over his 
head.  He stated he did not take pain medication but that he 
would just lower the arm below his head.  He claimed he had 
decreased strength in the arm when he held it overhead while 
he worked.  He reported his left and right shoulders were for 
the most part equal.  He stated shoulder pain did not stop 
him from doing his job.  With respect to his left ankle, the 
veteran testified he had pain and stiffness in the morning.  
He denied any swelling.  He stated when he played sports he 
would wrap the ankle.  He related he was told that he had 
degenerative joint disease of the left ankle.

During an October 1996 VA examination, the veteran reported 
injuring his right shoulder and spraining his left ankle in 
service.  He stated that he injured his right shoulder in 
basic training.  He stated he was exercising and he heard a 
pop.  He related there was no dislocation of the shoulder and 
he did not seek medical attention at that time.  He stated he 
later sought treatment and it was determined he had some 
acromioclavicular (AC) separation and an impingement 
syndrome.  He reported he injured his left ankle in service 
while playing sports and that he had numerous twisting 
injuries.  After service, he reported, he injured his right 
shoulder at work.  He reported undergoing two right shoulder 
surgeries after the work injury.  He stated his shoulder was 
sore.  He reported he was a police officer and had not been 
put on profile for any physical activity.

Physical examination of the right shoulder revealed an 
anterior 4 centimeter scar just distal to the AC joint and a 
one centimeter posterior scar from the arthroscopic surgery.  
He had excellent muscular development in the shoulder and he 
was still actively working out.  He had no pain on palpation 
of the AC joint or the bicipital groove of the subacromial 
area on the right side.  However, he did have some discomfort 
on palpating the insertion of the SIT muscle group.  On range 
of motion tests he had 180 degrees of flexion and 160 degrees 
of abduction.  Internal and external rotation was to 90 
degrees, with the last 20 degrees causing pain.  He had 20 
degrees of extension.  He could cross to touch the opposite 
shoulder.  There was no significant crepitus on carrying the 
shoulder through a passive full range of motion.  Muscle 
strength testing of the shoulder was 5/5.

With respect to the left ankle, there was no edema present.  
On range of motion testing, he had 10 degrees of dorsal 
extension, 50 degrees of plantar flexion, inversion and 
eversion were normal.  He had no significant crepitus.  The 
examiner stated he could not illicit any pain with any 
circulatory movements.  There was no ligamentous laxity.  He 
had a negative draw sign.  There was no Achilles or plantar 
fracture problems.  

The examiner diagnosed a remote shoulder injury in service 
combined with a work-connected injury subsequently and two 
surgical procedures following the work-related injuries.  The 
examiner stated the veteran now had intermittent pain in his 
shoulder.  The examiner also diagnosed the veteran as having 
a remote left ankle sprain with basically normal clinical 
examination.

X-ray studies of the right shoulder showed a small linear 
calcification in the region of the subacromial bursa with 
significant degenerative joint changes.  Studies of the left 
ankle revealed small calcification adjacent to the medial 
malleolus, secondary to old trauma; no degenerative changes 
of the joint space was seen.

On November 1998 VA examination, the veteran complained of 
right shoulder pain and left ankle pain.  He denied any pain 
of the right shoulder at rest and stated he did not take any 
pain medication.  He stated he had some pain with overhead 
work.  The veteran reported being right handed.  He claimed 
his right shoulder fatigued easily and that he had numbness 
in the fingers.  He reported having some improvement in the 
numbness since his elbow surgery.  He reported his right 
shoulder disorder did not affect his job as a police officer.  
With respect to his left ankle, the veteran stated he had 
ankle pain usually in the morning or the pain could occur 
suddenly with walking.  He stated he used an ankle support 
when he played sports and wore high top boots for support 
when working.  He reported his ankle problems did not affect 
his job as a police officer.  He denied any swelling, heat or 
redness.  He stated he did not take any medication for ankle 
pain.  He reported his ankle would occasionally pop.

Physical examination of the left ankle revealed he did have 
some pain with palpation below the medial malleolus of the 
left ankle.  No instability was appreciated.  There was a 
normal range of motion of the ankle.  His strength was 5/5.  
Pulses of dorsalis pedis and posterior tibialis were normal.  
His sensation was normal.  Knee and ankle jerks were normal 
bilaterally.  Examination of the right shoulder revealed 
forward flexion to 180 degrees.  He experienced some pain at 
the deltoid muscle and some pain in the right scapular region 
at extreme forward flexion.  He was able to abduct to 180 
degrees.  External and internal rotation was normal.  Pulses 
were intact.  The examiner was unable to elicit bicep reflex 
bilaterally.  His sensation was intact to light touch.  
Muscle strength was 5/5 on the right shoulder and his grip 
strength was 5/5 bilaterally.

X-ray studies of the left ankle revealed no evidence of acute 
fracture or dislocation; several ossific densities, probably 
post-traumatic in etiology, and a small joint effusion were 
noted.  Studies of the right shoulder revealed no evidence of 
acute fracture or dislocation.  Calcification of the 
subacromial bursa was noted.  The diagnoses were post-
traumatic changes of the left ankle with joint effusion, and 
status post surgical procedure of the right shoulder.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).
1.  Migraine Headaches

The service medical records show the veteran had complaints 
of headaches on a few occasions during his 1979-1983 active 
duty.  However, the records, including the 1983 separation 
examination, are negative for a diagnosed chronic headache 
disorder including migraine.

A 1984 VA examination was negative for any complaints or 
diagnosis of a headache disorder.  The first indication of 
the veteran having a headache disorder was in 1990 when 
outpatient treatment reports revealed a diagnosis of migraine 
headaches.  Medical reports from 1990 to 1992 show he 
continued to receive treatment for headaches.  VA examination 
in February 1993 reveals a diagnosis of migraine headaches.  
In October 1995, Dr. Lee noted the veteran was treated for 
migraine headaches.  Although the medical evidence shows the 
veteran currently has a migraine headache disorder, no 
medical evidence has been submitted to link it to service.  
His lay assertion that he currently has a chronic headache 
disorder due to service (i.e., allegedly due to lightning 
exposure in service) is insufficient for the purpose of 
establishing a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).

In the absence of medical evidence linking his current 
headache disorder to service, the claim for service 
connection for migraine headaches is not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.  Thus, the claim must 
be denied.

2.  Back Disorder

Service medical records show that in September 1982 the 
veteran was treated for a low back strain.  Following 
treatment for a low back strain until service separation in 
December 1983, there were no further back complaints noted in 
the service medical records.  His 1983 discharge examination 
revealed he had a normal spine.  On 1984 VA examination, the 
veteran complained of several orthopedic disabilities but a 
back disorder was not one of the complaints.  In 1993, 
approximately 10 years following the veteran's separation 
from service, he was diagnosed as having a lumbar plexus 
disorder.  A MRI performed in 1995 reveals disc herniation 
centrally at L5-S1 with associated degenerative disc changes.  
The veteran has submitted no medical evidence of causality to 
link his current low back disorder to service, including the 
1982 acute back strain.  Without such competent medical 
evidence of a nexus, his service connection claim is 
implausible and not well grounded.  The veteran's assertions, 
that he has a back disorder as a result of the 1982 injury 
which resulted in a lumbar strain, are insufficient for the 
purpose of establishing a well-grounded claim of service 
connection, since he is a layman and is not competent to 
offer medical opinions regarding diagnosis or causation.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Since the veteran has not submitted any competent medical 
evidence of causality, his claim of service connection for a 
low back disorder must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

3.  Left Elbow Disorder

Service medical records are negative for any complaints or 
diagnosis of a left elbow disorder.  Post-service medical 
records are also negative for any finding of a left elbow 
disability.  In the absence of medical evidence of a present 
disability of the left elbow, and medical evidence linking it 
with service, the claim for service connection must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a); Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); Caluza, supra.

B.  Increased Ratings

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

1.  Right Shoulder

The veteran is currently assigned a noncompensable rating for 
a right shoulder disorder (major upper extremity).  

Some of the medical evidence reveals that the service-
connected right shoulder disorder includes degenerative joint 
disease.  Although there is some medical evidence to the 
contrary, the veteran is given the benefit of the doubt on 
this matter.  38 U.S.C.A. § 5107(b)

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate limitation-of-motion diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion. 38 
C.F.R. § 4.71a, Code 5003.

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.

A 20 percent evaluation is warranted for limitation of motion 
of either arm when motion is limited to shoulder level.  This 
is the minimum rating under this code. 38 C.F.R. § 4.71a, 
Code 5201.  When the requirements for a compensable rating 
under this code are not met, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.

VA examination in 1993 reveals the veteran's right shoulder 
had 180 degrees of abduction and 90 degrees of internal and 
external rotation.  The 1996 VA examination indicates that 
the right shoulder disability is manifested by pain, and the 
veteran had 160 degrees of flexion, 160 degrees of abduction 
and 90 degrees of internal and external rotation, with pain 
in the last 20 degrees, representing at most slight 
limitation of motion.  See 38 C.F.R. § 4.71, Plate I.  The 
presence of arthritis plus at least some limitation of motion 
supports a 10 percent rating under Codes 5003 and 5010.  

However, motion of the arm would have to be limited to 
shoulder level for a higher rating of 20 percent under Code 
5201, and such has not been shown.  Moreover, there is no 
medical evidence showing additional limitation of motion due 
to pain on use or during flare-ups to such an extent that 
pain results in limitation of motion of the arms to the 
shoulder level.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 6 Vet. App. 321 (1995).  Accordingly, the next higher 
rating of 20 percent is not warranted under Code 5201.

In sum, an increased rating of 10 percent, but no more, is 
warranted for the right shoulder disorder.

2.  Left Ankle

Service and post-service medical records contain conflicting 
information as to whether the veteran has arthritis of the 
left ankle.  VA examination in 1993 revealed minimal 
degenerative joint disease of the left ankle.  Although 1996 
X-ray studies were interpreted as showing no degenerative 
joint disease of the left ankle, the Board finds that, with 
consideration of the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), there is arthritis of the left ankle.  As such, 
the veteran is entitled to have his claim evaluated under 
Codes 5010 and 5003 which provide that arthritis established 
by X-ray studies is to be rated under the code pertaining to 
limitation of motion.  The code also provides a 10 percent 
rating when there is arthritis and at least some limitation 
of motion, even if such limitation would be considered 
noncompensable under a limitation-of-motion code.

Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Code 5271 of 38 C.F.R. § 4.71a provides a 10 percent rating 
for moderate limitation of ankle motion and a 20 percent 
evaluation is warranted for a marked limitation of ankle 
motion.  

During the course of this appeal, the veteran has been 
afforded three VA examinations with respect to the left ankle 
disorder.  Examination in 1993 revealed he had 15 degrees of 
dorsiflexion and plantar flexion was to 30 degrees.  In 1996, 
he had 10 degrees of dorsal extension and 50 degrees of 
plantar flexion.  He was noted to have a full range of motion 
in 1998.  The record demonstrates that the veteran's range of 
motion has ranged from slight to moderate to full.  See 38 
C.F.R. § 4.71, Plate II.  The Board finds that the veteran 
usually has at least some limitation of motion of the ankle.  
The presence of arthritis plus at least some limitation of 
motion supports a 10 percent rating under Codes 5003 and 
5010.  

The Board notes that marked limitation of left ankle motion 
would have to be shown for the next higher rating of 20 
percent under Code 5271, and such has not been shown.  There 
is no medical evidence showing additional limitation of 
motion due to pain on use or during flare-ups to such an 
extent that pain results in marked limitation of motion of 
the left ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 6 Vet. App. 321 (1995). 

In sum, the Board finds an increased rating to 10 percent, 
but no higher, is warranted for the left ankle disability.


ORDER

Service connection for migraine headaches is denied.

Service connection for a back disorder is denied.

Service connection for a left elbow disorder is denied.

An increased rating, to 10 percent, for a right shoulder 
disorder is granted.

An increased rating, to 10 percent, for a left ankle disorder 
is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

